DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending, of which claim 1 is independent.


Response to Arguments
The rejections of the Final office action mailed 3/9/2022 have been overcome by the applicant's amendments and arguments, the previous rejections are withdrawn.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mekic (US Patent Application Publication No. 2015/0109886) discloses a method of estimating one or more properties of an earth formation. The method includes acquiring formation fluid data a near-field region using reflected acoustic waves to estimate features of the formation including areas of high hydrocarbon concentrations and acquiring acoustic data based on acoustic signals transmitted into a far-field region of the formation including estimating fracture properties in the far-field region. Combined formation fluid data and acoustic data are analyzed to provide both near-field and far-field imaging for estimating at least one fracture property of the formation in the near-filed and the far-field region based on the combined types of information. Mekic does not disclose performing a measurement of fluid from a borehole and obtaining quantitative borehole fluid information indicative of properties of a formation fluid in a near-field region of the borehole, the quantitative borehole fluid information including a fluid content estimated from one or more measurements of the formation fluid.
Patterson (US Patent Application Publication No. 2015/0013974) describes a method of estimating fractures in an earth formation based on acoustic measurements. The method includes measuring properties of the formation including characteristics of the fractures. It also discusses measuring DSW signals generated from waves reflected in the formation, and estimating a location and/or orientation of fractures in a far-field region of the formation.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1: "obtaining quantitative borehole fluid information indicative of properties of a formation fluid in a near-field region of the borehole, the quantitative borehole fluid information including a fluid content estimated from one or more measurements of the formation fluid; generating a borehole connectivity fracture model of the formation in dependence upon the borehole image, the quantitative borehole fluid information, and the acoustic information" in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148